Case 7:19-cv-11115-VB Document 24 Filed 12/29/19 Page 1 of 2

e
i
pe

    

  

1 DOCUMENT
UNITED STATES DISTRICT COURT | ELECTRON ZL? v

SOUTHERN DISTRICT OF NEW YORK

 
  
  
     

 

   

Xx DOC af
Ina 1 3.0/4
MATHEW I, BRENNAN
Plaintiff,
-against- DEFENDANTS’ NOTICE OF

OTION TO DISMISS THE

CLARKSTOWN SUPERVISOR GEORGE PLAINTIFF’S COMPLAINT

HOEHMANN, CLARKSTOWN COUNCILMAN
FRANK BORELLI, CLARKSTOWN BUILDING 7:19-cv-11115-VB-PED
CODE TASK FORCE ATTORNEY LESLIE Lk.

 

KAHN, CLARKSTOWN ZONING BOARD Gin light of defendants’ corrected motion (Doc. #28), the
APPEALS CHAIRMAN KEVIN HOBBS, and jnstant motion is terminated as moot.
CLARKSTOWN CODE ENFORCEMENT

OFFICER RAYMOND L. FRANCIS, The Clerk is instructed to terminate this motion (Doc.

#24) and mail a copy of this Order to plaintiff at the

 

 

 

Defendants
address on the docket.
SO ORD D:
SIRS:
PLEASE TAKE NOTICE (| 3 o| (9
Vincent L. Briccetti, U.S.D.J., Date

 

 

 

MacCartney, Jr. dated the19" day of December, Z0T9, the annexed exhibits to said declaration,

   
   
   
 

and the accompanying memorandum of law submitted in suppeft df the motion, the Defendants,

by their attorney, The Law Offices of Harold Y. MacCapthey, Jr., will move this Court before the
Hon. Vincent L. Briccetti, USDJ, at the Hon. Charfes L. Brieant, Jr. Federal Building and United
States Courthouse, 300 Quarropas Street, ite Plains, New York 10601 at a date and time to be
determined by the Court or as soon Mereafter as counsel may be heard for an order pursuant to
Fed.R.Civ.P. 12(b)(1) and/op42(b)(6) granting dismissing the Complaint with prejudice and granting

judgment in favor of all of the Defendants together with such other, further and different relief as to

the Court may seem just and proper.

Dated: Pearl River, New York
December 19, 2019
